DETAILED ACTION
Claims 2-5, 12-14, 16, 17, 24, 25, and 31 are canceled.  Claims 32-35 are new.  Claims 1, 3-11, 15, 17-23, and 25-30 are currently amended.  A complete action on the merits of pending claims 1, 6-11, 15, 18-23, 26-30, and 32-35 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/21 has been entered.
Response to Amendment
Acknowledgement is made to Applicant’s arguments filed 7/1/21.
Claim Objections
Claims 33 and 34 objected to because of the following informalities:  the claims state “comprising to generating” the examiner believes it should be --comprising generating--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 6-9, 15, 18, 23, 26, 27, 30, and 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. US 20150320481 (Cosman) in view of Ortiz et al US 20120150172 (Ortiz).
Regarding claims 1 and 15, Cosman teaches a processor; a pulse generator coupled to the processor (par. [0110] controller in the generator and to be operatively coupled to at least two electrodes, the at least two electrodes to be placed in a target region of a tissue site of a patient (Fig. 1C electrode tips 151 on probe 150); a memory comprising instructions, which when executed by the processor cause the system to: program the pulse generator to generate a plurality of electrical pulses between the at least two electrodes (pars. [0090] and [0117]) to ablate cells within the target region (par. [0099]); receive an indication of a current from a current sensor, an indication of a voltage from a voltage sensor, or an indication of the current and the voltage from the current sensor and the voltage sensor associated with the plurality of electrical pulses; detect an abnormal condition of an irreversible electroporation (IRE) treatment procedure based in part on the indication of the current, the indication of the voltage, or the indication of the current and the voltage; pause generation of at least one of the plurality of electrical pulses in response to detection of the abnormal condition/situation; receive an indication to resume the IRE treatment procedure; and resume the IRE treatment procedure including resuming the generation of the at least one of the plurality of electrical pulses to complete the IRE treatment procedure (pars. [0092] and [0113] a down time of no energy being sent because of an impedance, current, or voltage indication, then the up time can start again).

Ortiz, in an analogous device, teaches measuring the resistance, current, or voltage in real time between the electrode pairs (par. [0033]).
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to substitute the method of sensing current in Cosman with detecting the current or voltage between electrodes as in Ortiz.  The substitution would yield the predicable result of monitoring the region of electroporation and conveying the values to the controller.  
Regarding claim 6, Cosman teaches wherein the abnormal condition comprising a waveform indicating the current is below a threshold level, an imminent electrical spark event, or an unexpected pulse or waveform shape (par. [0113] a low current is indicative of tissue boiling and starts the down time).
Regarding claims 7 and 18, Cosman teaches wherein when executed by the processor the instructions cause the system to sample/detect a plurality of current values, a plurality of voltage values, or a plurality of current values and a plurality of voltage values (pars. [0055] and [0117] sampling and monitoring current values during the procedure).  
Regarding claim 8, Cosman teaches wherein when executed by the processor the instructions cause the system to store criteria for detecting the abnormal condition based on a set of initial treatment pulse parameters (par. [0117] storing threshold values).  
Regarding claim 9, Cosman teaches wherein the abnormal condition indicates an ineffective irreversible electroporation of the cells within the target region (Cosman is an electroporation device thus if there is an abnormal condition which would make the device stop it would have to do with cells since electroporation is creating holes in cells).
Regarding claim 23, Cosman teaches generating, at a pulse generator, a plurality of electrical pulses (pars. [0090] and [0117]) to be applied between at least two electrodes placed in a target region (Fig. 1C electrode tips 151 on probe 150); measuring at least one of: an electrical current or a voltage magnitude (pars. [0107] and [0195] current monitoring ground pads to monitor electrodes); receiving an indication of the electrical current, an indication of the voltage magnitude, or an indication of the electrical current and the voltage magnitude; detecting an abnormal condition of an irreversible electroporation procedure (par. [0090]) based in part on the indication of the electrical current, the indication of the voltage magnitude, or the indication of electrical current and the indication of the voltage magnitude (par. [0117]); pausing the generation a subset of the plurality of electrical pulses in response to the abnormal condition (par. [0117]); and resuming generation of the subset of the plurality of electrical pulses to complete the IRE procedure (pars. [0092] and [0113] a down time of no energy being sent because of an impedance, current, or voltage indication, then the up time can start again).
Cosman does not explicitly teach the sensing of the voltage or current is done between the two electrodes.   However, as seen in the citations above Cosman teaches the current measurements at a separate electrode.

It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed to substitute the method of sensing current in Cosman with detecting the current or voltage between electrodes as in Ortiz.  The substitution would yield the predicable result of monitoring the region of electroporation and conveying the values to the controller.  
Regarding claim 26, Cosman teaches wherein the detecting step further comprises detecting the abnormal condition when the indication of the current of applied plurality of electrical pulses fail to exceed a predetermined current threshold value or a predetermined voltage threshold value (par. [0126] a minimum current value can be set).  
Regarding claim 27, Cosman teaches wherein detecting the abnormal condition comprises detecting the abnormal condition when the indication of the applied plurality of electrical current is greater than or equal to a predetermined current threshold value or when the indication of the voltage magnitude is greater than or equal to a predetermined voltage threshold value (pars, [0055] and [0117] current monitoring ground pads).  
Regarding claim 30, Cosman teaches further comprising determining criteria for detecting the abnormal condition based on a set of treatment pulse parameters; wherein the treatment pulse parameters may comprise any of the following: a voltage between the at least two electrodes; an electrode separation distance; an activation sequence between the at least two electrodes; a pulse delivery rate; a pulse duty cycle; a number 
Regarding claim 32, Cosman teaches wherein when executed by the processor the instructions cause the system to: identify a subset of the plurality of electrical pulses that were not effectively delivered, the subset of the plurality of electrical pulses comprising the at least one of the plurality of electrical pulses; resume the IRE treatment procedure including resuming generation of the subset of the plurality of electrical pulses to complete the IRE treatment procedure (pars. [0092] and [0113] the impedance, current, and voltage are measure to indicate boiling tissue this is caused by up time and if the up time initiates boiling the pulses were not properly delivered to tissue).
Regarding claims 33 and 34, Cosman teaches comprising to generating the at least one of the plurality of electrical pulses with parameters from the paused IRE treatment procedure to resume the IRE treatment procedure (par. [0092] resuming the up time).
Regarding claim 35, Cosman teaches comprising generating the subset of the plurality of electrical pulses with parameters from the paused IRE treatment procedure to resume the IRE treatment procedure (par. [0092] resuming the up time).
Claims 28 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Cosman and Ortiz as applied to claims 1 and 23 above, and further in view of Cheng et al US 6142992 (Cheng).
Regarding claims 28 and 29, Cosman and Ortiz do not explicitly teach further comprising changing at least one pulse parameter of the plurality of electrical pulses to 
Cheng, in a device seeking to solve a similar problem of preventing sparking, teaches preventing sparks from occurring when an electrode is close or contacts a low impedance object, such as metal (col 3 lines 55-60) and stopping the current output prior to the spark being formed (col 25 lines 59-61).  The system measures current and when the current reaches a threshold the power is interrupted and the current is changed.  The generator is then put in standby mode for an interval (Abstract and col 19 line 53 to col 20 line 5).  Sparking leads to a poor procedure outcome by causing undesirable tissue necrosis (col 3 lines 45-50).  The advantage of preventing sparking is to prevent damage to the surgical device (col 3 lines 45-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the irreversible electroporation system of Cosman and Ortiz to anticipate and prevent sparking from occurring as taught by Cheng.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman and Ortiz as applied to claims 1 and 15 above, and further in view of Draghia-Akli et al. US 20080091135 (Draghia).
Regarding claim 19, Cosman and Ortiz do not explicitly teach wherein the abnormal situation is an incomplete irreversible electroporation ablation of the tissue in the target region.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the electroporation system of Cosman and Ortiz with the adjustment of parameters mid procedure as taught by Draghia.  
Claims 10, 11, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman and Ortiz as applied to claims 1 and 13 above, and further in view of Ballakur et al. US 20120101538 (Ballakur).
Regarding claims 10, 11, and 20, Cosman and Ortiz do not explicitly teach wherein when executed by the processor the instructions cause the system to display, on a display device, a set of optional adjustments in which a user may select to adjust at least one parameter of the plurality of electrical pulses when the generation is paused and wherein when executed by the processor the instructions cause the system to: generate a first visual indication that the abnormal condition has been detected, identify a set of optional adjustments in which a user may select to adjust at least one parameter of the plurality of electrical pulses such that the plurality of electrical pulses maintain effective strength to result in irreversible electroporation within the target region without exceeding limitations of the pulse generator, generate a second visual indication of the set of optional adjustments, display, on a display device, the first visual indication and the second visual indication; receive, from the user, an indication to 
Ballakur, in an analogous system, teaches when a parameter falls outside of an expected range then multiple messages may shows up on the display and an indication of suggested action is present to the user (par. [0046]). This is done so the device can better learn to identify problems in the procedure by improving the algorithms (par. [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the electroporation system of Cosman and Ortiz with the automatic display of different options when an abnormal condition is detected as taught by Ballakur.
Regarding claim 21, Cosman teaches wherein when executed by the processor the instructions cause the system to sample/detect a plurality of current values, a plurality of voltage values, or a plurality of current values and a plurality of voltage values (pars. [0055] and [0117] sampling and monitoring current values during the procedure).  
Regarding claim 22, Cosman teaches wherein the at least one pulse parameter may comprise any of the following: a voltage between the at least two electrodes; an electrode separation distance; an activation sequence between the at least two electrodes; a pulse delivery rate; a pulse duty cycle; a number of pulses in a pulse set; a number of pulse sets; an inter-pulse delay; an inter pulse train delay; or an electrode exposure length (this is an optional limitation).    
Response to Arguments
Applicant's arguments filed 7/1/21 have been fully considered but they are not persuasive. The applicant argues that Cosman does not teach a pause and then resuming of electroporation.  The examiner disagrees with this assertion.  Par. [0092] of Cosman teaches repeating a repetition of up and down times to complete an ablation procedure.  The down times are where the energy is turned off.  The down time is initiated by impedance, current, or voltage detection.  Therefore, applicant’s arguments are not persuasive that there is no pausing in Cosman.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                                
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794